Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed 04/26/2021 has been entered.


Response to Arguments
Applicant’s arguments filed 04/26/20201 have been fully considered but are moot in view of the new grounds of rejection presented herein.

	

	Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 14-20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 14, and 19 use the trade name “DirectAccess”. The trade name is used in the claim(s) as a limitation to identify or describe a particular material or product, therefore the claim does not comply with the requirements of the 35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. The use of a trademark or trade name in a claim to identify or describe a material or product renders the claim(s) indefinite. For purposes of claim interpretation and/or application of prior art the term “DirectAccess” will not be afforded patentable weight.
Dependent claims not addressed are rejected for incorporating the deficiencies of their respective parent claims.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating      obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-6 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160050224 to Ricafort in view of US 20190020667 to Parker.



Regarding claim 1,
Ricafort teaches a computer-implemented method of analyzing user activity, the method comprising:

receiving a first log of direct access information from a first server, wherein the first server is associated with a first location (fig. 3C, ¶ 59-60, log including first locations); 

receiving a second log of direct access information from a second server, wherein the second server is associated with a second location (fig. 3C, ¶ 59-60, log including second locations); 

providing a first display of direct access information, and wherein the first display includes a first set of current users associated with the first location and an option to view a first set of historical users associated with the first location (fig. 3C, ¶ 59-60, displaying information with location information including option to select); and 

providing connection information that indicates a first connection associated with one or more users from the first set of users was routed through a third location (¶ 7, 19, routing information, multiple proxy server connections).
Ricafort fails to teach:

the first display includes a map having a first representation of the first location and a second representation of the second location
However, Parker teaches:

the first display includes a map having a first representation of the first location and a second representation of the second location (¶ 108-112, fig. 6B, 6C, network map including visual representation of first and second locations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Parker. The motivation to do so is that the teachings of Parker would have been advantageous in terms of facilitating data analytics (Parker, ¶ 7, 15, 108-112, 128).



Regarding claim 2,
Ricafort teaches:
		
wherein the first log of direct access information includes login information (abstract, fig. 2, 204, ¶ 6-8, connection logs)

Regarding claim 3,
Ricafort teaches:

wherein the login information indicates that the first set of users logged into the first server (abstract, ¶ 6-8, first set of users logged in).

Regarding claim 4,
Ricafort teaches:

wherein the first display indicates the first set of users associated with the first location by displaying a total number of users associated with the first location (fig. 3A, 3C).

Regarding claim 5,
Ricafort teaches:

wherein displaying a total number of users associated with the first location includes displaying a total number of active users that initially logged into the first server (fig. 3A, 3C).

Regarding claim 6,
Ricafort teaches:

wherein the connection information indicates the first connection was routed using a third server  (¶ 7, 19, routing information, multiple proxy server connections).


Regarding claim 14,
Ricafort teaches a computer-implemented method of analyzing server log data, the method comprising: 
	
receiving, at a manager application, a first set of server log data associated with a first server in a first country (fig. 3C, ¶ 59-60, log including first locations);

receiving, at the manager application, a second set of server log data associated with a second server in a second country (fig. 3C, ¶ 59-60, log including second locations); 

combining the first set of server log data with the second set of server log data; generating a first report based on the first set of server log data and the second set of server log data (fig. 3C, ¶ 59-60, parsing of VPN logs from various servers and analysis of log information to generate report); 

providing the first report for a display, wherein the display includes a first geographic location associated with the first server, including a first number of active [DirectAccess] users for the first geographic location and a second geographic location associated with the second server (fig. 3A, 3C, ¶ 59-60, report display including users with first and second geographic locations); and 

Ricafort fails to teach, but Parker teaches:

allowing a download of the first report by a first user based on an LDAP authentication of the first user (¶ 86, 128).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Parker. The motivation to do so is that the teachings of Parker would have been advantageous in terms of facilitating data analytics (Parker, ¶ 128).

Regarding claim 15,
Ricafort teaches:

receiving a selection of the first geographic location (fig. 3B-3C, ¶ 58); and 

providing a second report for the display, based on the first set of server log data, in response to the selection (fig. 3B-3C, ¶ 58).
Regarding claim 16,
Ricafort teaches:

wherein the first set of server log data includes data indicating a first set of user logins associated with the first server (abstract, ¶ 6, fig. 3B-3C, ¶ 58).

Regarding claim 17,
Ricafort teaches:

receiving a first set of system center configuration manager data (fig. 3A-3C¶ 6-8, 57-60).

Regarding claim 18,
Ricafort teaches:

receiving a first set of headcount data (fig. 3A-3C¶ 6-8, 57-60).	
	
Regarding claim 19,
Ricafort teaches:

wherein the display includes a second number of active [DirectAccess] users for the second geographic location (fig. 3A-3C¶ 6-8, 57-60).

Regarding claim 20,
Ricafort fails to teach but Parker teaches:

wherein the display includes a map enabling the first user to zoom in or out on a region (¶ 123, zooming in). Motivation to include Parker is the same as presented above. 



CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J JAKOVAC whose telephone number is (571)270-5003.  The examiner can normally be reached on 8-4 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 572-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN J JAKOVAC/Primary Examiner, Art Unit 2445